DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2020 and 10/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Claim Objections
Claim 6 objected to because of the following informalities:  
“effected” should recite “affected’
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not recite a dependency to any preceding claims and the terms therein are therefore not further limiting any of the preceding claims of the invention. Claim 5, for examination purposes, is presumed to depend from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasner (US 20180153535 A1).
Regarding claim 1, Lasner discloses: A surgical gripping or holding instrument (10, see Fig 1) having two instrument branches (16 and 18, see Fig. 1) which are coupled pivotably with respect to each 
 It is noted that bringing the jaws to a closed position via proximal branch regions 32 and 34 will not provide enough force to close locking members 44 and 46 and pressure directly against locking members 44 and 46 applied at elements 16 and 18 is needed to further lock the instrument in a closed position. Additionally, the jaws can be unlocked with further pressure at elements 16 and 18 will unlock the jaws (see Paragraph 27) and held by the user so that the jaws remain closed, therefore allowing the actuation element for opening/closing the jaws, and the actuation element for locking/unlocking the jaws can be activated individually.



    PNG
    media_image1.png
    561
    401
    media_image1.png
    Greyscale

                                                                       Fig. 2
	Regarding claim 2, Lasner discloses the invention of claim 1, Lasner further discloses wherein the instrument branches are bar shaped (see Fig. 1)
	Regarding claim 3, Lasner discloses the invention of claim 1, Lasner further discloses wherein a latching/locking state of the instrument lock can only be achieved by actuating the instrument (see Figs. 2 and 3 showing latching mechanism before and after actuation) in addition to directly actuating the proximal instrument portions in the intermediate regions located outside the proximal instrument actuating portions and connecting the distal griping or holding portions to the proximal instrument actuating portions. It is noted that a user may only lock the instrument with applied pressure at elements 16 and 18 to cause the locking members to latch as pressure at elements 32 and 34 would not provide sufficient force to latch the locking members together. 
	Regarding claim 4, Lasner discloses the invention of claim 3, Lasner further discloses wherein the instrument branches which are moveable relative to each other are pivotably coupled to each other (coupled via mechanical fastener, see Fig. 2) and the proximal instrument actuating portions each can be applied with manual force (see Paragraph 25 mentioning how branches can be applied with force to actuate the jaws), and form an instrument handle (seen located at elements 32 and 34, see Fig. 2 above) for opening and closing the instrument (force applied to elements 32 and 34 are seen to open and close the jaws 12 and 14) wherein a hinge joint (mechanical fastener 30, see Fig. 2) is provided via which the instrument branches are pivotably coupled to each other (see Fig. 2) wherein the instrument lock is arranged in the intermediate region on the side of the proximal instrument actuating portions relative to the hinge joint (see Fig. 2 showing locking members 44 and 46 located on the interior of the intermediate portions of the branches)
Regarding claim 5 (see 112 rejection above) Lasner discloses the invention of claim 1 and all its dependent claims, Lasner further discloses wherein the instrument branches in their respective intermediate regions outside the proximal instrument actuating portions are shaped for opening and closing the instrument (see Figs. 2 and 3 showing branches able to open and close) such that the opposite locking elements of the instrument lock remain disengaged when the instrument is actuated only at the proximal instrument actuating portions of the instrument branches up to a maximum possible actuating position for gripping or holding an object or tissue. It is noted that a user may choose to open and close the instrument without engaging the locking mechanism by not applying excessive force to the branches at the proximal region, thereby avoiding engaging the locking mechanism unless desired.
Regarding claim 6, Lasner discloses the invention of claim 1, Lasner further discloses wherein engagement and disengagement of the instrument lock is affected by elastic deformation of the intermediate regions. Paragraph 10 mentions the device, made of sheet metal disclosed in the abstract of Lasner would be able to withstand some deformation while still maintaining the original shape and can be seen as elastic as it describes an elastic limit. Noted in Paragraph 27, subsequent pressure on the handles while in the locked position allows the jaws to open to a pre-engaged position seen to mean the locking members 44 and 46 would be affected by the elastic deformation of the branches/handles of the device. 
Regarding claim 7, Lasner discloses the invention of claim 1, Lasner further discloses wherein the two locking elements form a circulation lock, the locking elements moving towards each other in order to latch together by a first actuation of the instrument lock, and the two locking elements moving towards each other again by means of a second actuation of the instrument lock in order to disengage from each other again (see Paragraph 27 mentioning how once the locking members are joined by a first actuation pushing the intermediate region of the branches together, further force applied thereto unlocks the locking members, seen to comprise a first and second actuation of the intermediate branches)
Regarding claim 8, Lasner discloses the invention of claim 1, Lasner further discloses wherein the two instrument branches form a gap between their respective intermediate regions when the instrument is actuated only at the proximal instrument actuating portions of the instrument branches up to a maximum possible actuating position for gripping or holding an object or tissue (a user may choose to actuate the proximal region to a position between Figs. 2 and 3, allowing a gap to form between the locking members should the user not wish to engage the locking mechanism), and by actuating the instrument lock for a first time by applying force to the intermediate regions in such a way that the intermediate regions move toward each other, the gap closes and the locking elements latch together (force applied at elements 16 and 18 would lock elements 44 and 46 together) and by actuating the instrument lock a second time by applying force to the intermediate regions in such a way that they move towards each other, the locking elements are released from the latching engagement (see Paragraph 27 mentioning how further force applied at 16 and 18 unlock the locking members)
Regarding claim 9, Lasner discloses the invention of claim 1, Lasner further discloses wherein the locking elements in the intermediate regions of the instrument branches are each arranged in such a way that they can be latched together and released again by a lateral movement perpendicular to the opening or closing direction of the instrument branches, or by a movement in the opening or closing direction of the intermediate branches (see Figs. 2 and 3 showing engagement of locking members 44 and 46 by pressure applied laterally in the direction of the opening and closing of the intermediate branches)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 9888934 B2 to
Storz, US 6096059 A to Kuzma, and US 5876420 A to Noll, US 2021/0213599 A1 to Mazzeo, and US 2010/0318104 A1 to Lazic all disclose medical grasping devices
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771